IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

STEVEN M. RILEY,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D13-3861

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed December 3, 2014.

An appeal from the Circuit Court for Duval County.
Mark Hulsey, III, Judge.

Nancy A. Daniels, Public Defender, and Zachary Lawton, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Jennifer J. Moore, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      Steven M. Riley, appellant, raises three issues in this appeal of his judgment

and sentence for robbery with a weapon. We agree with Riley that the trial court

erred by imposing the costs of prosecution under section 938.27, Florida Statutes
(2010) because the State neglected to request the same. See Jackson v. State, 137
So. 3d 470, 472-73 (Fla. 4th DCA 2014) (reversing award of investigatory costs

under § 938.27(1) where “no investigating agency moved for fees, and the state did

not submit any evidence establishing what investigative costs were actually

incurred.”); Ogden v. State, 117 So. 3d 479, 480 (Fla. 1st DCA 2013) (striking

sheriff’s and prosecutor’s investigative costs, which are discretionary, when not

requested by the agencies).

      We therefore REVERSE and REMAND with instructions to strike the costs

of prosecution from the judgment and resentence accordingly. We AFFIRM the

judgment and sentence in all other respects.

WOLF, VAN NORTWICK, and OSTERHAUS, JJ., CONCUR.




                                         2